Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 25 May 2022 has been entered. Claims 1, 3 and 11 have been amended. Claims 1-11 remain pending in the application.

Response to Arguments
The objection to the specification is withdrawn in light of the amendment to same.
The 35 USC §112 rejection of Claim 3 is withdrawn in light of the claim amendments.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3 and 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US 6443708 B1) in view of Reiter (US 6073911 A).

Regarding Claim 1, Hirota (Fig 4) teaches a valve with “a capsule (20); a magnet armature (23), which is guided in a movable manner within the capsule and is moved by a magnetic force (from feature 21); a valve insert (at 23, 24, 30); a valve body comprising a main valve seat (26); a closing device (24, 25, 30) acted on within the valve insert (at 23, 24, 30) by the magnet armature (23), the closing device comprising: a plunger (24); and a sealing element (25, 30) configured to, in a currentlessly open state (as in Fig 4), open up the main valve seat (26) and, in an electrically energized closed state, project sealingly into the main valve seat (26) of the valve body, the plunger (24) and the sealing element (25, 30) being formed as separate components; and a guide device (at 30) that guides the sealing element at least one of axially and radially”.
Hirota does not teach guide balls.
Reiter teaches (see Figure) a solenoid (10) with a sealing element (5) and a guide device (55) “comprising multiple guide balls (52) arranged between the sealing element (5, at 16 and 7) and an inner wall (51)” of the valve.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Hirota by adding a bearing and surface or surfaces as taught by Reiter in order to yield the predictable result of friction reduction while insuring precise guiding as taught by Reiter (col 1, ll 27-30 and col 3, ll 10-13).

The device of the combination further teaches a valve with:

Regarding Claim 2, the device of the combination does not teach a specific material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose metal for the guide balls, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Such a choice could be made, for example, in order to take advantage of the durability characteristics of metal.
Note that Applicant’s own discussion of the wear characteristics of metal over plastic merely repeats notoriously well-known information regarding the relative properties of the two materials. Official Notice is hereby taken that in general the properties of metals include better durability than those of plastics.

Regarding Claim 3, “the sealing element (Hirota, 25, 30) and the guide balls (Reiter, 52) are configured such that in the closed state the guide balls (Reiter, 52) are clamped at an angle (that is, the force between the claimed features is at some relative angle) to the sealing element (Hirota, 25, 30) and a resultant force on the sealing element has an axially acting closure component and a transverse component acting perpendicular to the closure component.”
Any sliding force between a guide and stem necessarily or inherently includes both axial and transverse components, particularly with the conical section (at 51) taught by Reiter.

Regarding Claim 8, “the plunger (Hirota, 24) limits an opening movement of the sealing element (25, 30).”

Regarding Claim 9, “the guide device further comprises a stop (Hirota, 22), which limits an opening movement of the sealing element (25, 30).”

Regarding Claim 10, “the stop (Hirota, 22) includes a press-in sleeve.”
Note that the method of assembly or manufacture is not patentably distinct. Furthermore, Official Notice is hereby taken that a press fit is a method of assembly that is notoriously well known in the art. Such a method could be used, for example, to reduce time and cost of assembly over other methods such as welding.

Regarding Claim 11, “the guide device (Reiter, 55) further comprises an axially movable disk (55) arranged between the sealing element (Hirota, 25, 30 or Reiter, 7) and the plunger (Hirota, 24 or Reiter, 17), the axially movable disk (Reiter, 55) is movable with respect to the plunger (Hirota, 24 or Reiter, 17); and the guide balls (Reiter, 52) are arranged between the axially movable disk (55) and the sealing element (at least at Hirota, 25 or Reiter, 7).”

Allowable Subject Matter
Claims 4 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753